The State charged appellant by information in thirty-four cases with the Class A

misdemeanor offense of cruelty to animals, alleging appellant committed the offense by failing

to unreasonably provide food or water or care or shelter for the dogs. See TEx. PENAL CODE

ANN. § 42.092(b)(3) (West 2011).                       The State went to trial on three of those cases—one case

involved a six- to eight-week old puppy, another case involved a six-month old puppy, and the

other case was for Baby 0. Appellant waived a jury and pleaded not guilty in each case.

          After a bench trial, the trial court found appellant guilty in the case involving Baby 0 and

not guilty in the other two cases. The court sentenced appellant to 365 days in the Rockwall

County jail, which was suspended pending fifteen months of community supervision, and

assessed a S400 tine. The court also ordered appellant to pay S210 in restitution and court costs.

Appellant moved for a new trial, which the trial court denied. This appeal followed.

                                      Motion to Strike Words in the Information

          Appellant argues in her first issue that the trial court reversibly erred when it granted the

State’s motion to strike certain words in the information after trial had commenced and over her

objection. The information alleged appellant:

          did then and there intentionally, knowingly, or recklessly fail unreasonably to
          provide necessary food or water or care or shelter for an animal, to-wit: a grey and
          white adult female American Pit Bull Terrier in [appellant’s] custody, b’ not
          providing food, u’ater, and reasonable living conthrions                             .




(Emphasis added).’ The day before the start of trial, the State filed a “Motion to Strike Words of

the Information,” asking the trial court to delete the above italicized words from the information

and allow the State to proceed to trial on the remaining part of the information. The trial court

addressed the motion to strike at the start of trial, alter the parties announced they were ready and




         We nole hat the inhtritt:ttion pretousIy had been atttcnded hethre trial by tdditig the kennel can] identification nuttther so that the
parlicttlar Attterican Pit Bull Terrier (Baby Gt could he identified with greater specilicily